Citation Nr: 0508319	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  00-04 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
New York, New York.
 

FINDING OF FACT

The veteran does not have a low back disorder, which had its 
onset in or is otherwise related to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated during 
the veteran's active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed August 1999 rating decision, a January 
2000 statement of the case (SOC), and supplemental statements 
of the case (SSOC) dated in July 2002 and October 2004, 
notice thereof in November 2004, that discussed the pertinent 
evidence, and the laws and regulations related to the claims 
on appeal.  Moreover, these documents essentially notified 
them of the evidence needed by the veteran to prevail on his 
claim.  

In addition, in a March 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what he could do to help with 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in March 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in August 1998.  
Thereafter, the RO issued a rating decision in August 1999.  
In March 2004, the RO provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate his claim on appeal, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit pertinent evidence pertaining to 
his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in March 2004 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was mailed to the appellant in October 2004, notice thereof 
in November 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, a VA examination report, and conducted a 
hearing.  The veteran has not identified any additional 
evidence pertinent to his claim, not already of record, and 
there are no additional records to obtain.  Moreover, as 
noted above, the veteran has been informed of the type of 
evidence necessary to substantiate his claim, as well as the 
respective responsibilities of himself and VA as it pertains 
to his claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  


Factual Background

Service medical records are absent of any complaints of or 
treatment for a low back disorder.  During his August 1979 
enlistment examination, the veteran denied any back trouble.  
The veteran served as a food service specialist.  The Board 
notes that the veteran did not desire a separation medical 
examination in September 1982.  Additionally, the medical 
records were reviewed and a determination was made that a 
medical examination for separation was not required.

During a September 1986 VA examination, regarding his claim 
for service connection for a nervous condition, the veteran 
asserted complaints of spinal pain.  The veteran described 
low back pain; however, the examiner found no impairment of 
function of the back.  Neither the veteran nor the examiner 
made any assertion as to whether the back pain was related to 
service.

An outpatient VA psychiatric treatment record from May 1987 
provided a diagnosis of generalized anxiety disorder, 
schizoid personality disorder, with low back pain.  
Notwithstanding, the Board notes that the examiner did not 
provide a nexus to service regarding the veteran's low back 
pain.

The veteran submitted his initial claim for service 
connection for low back pains in November 1987.  The RO held 
in December 1987 rating decision that the available records 
did not show that the veteran received treatment for a back 
condition during service and that there was no evidence of 
record, which showed that the veteran's disorder was incurred 
in or aggravated by his period of service.  

The veteran attempted to reopen his claim for a back 
condition in January 1989.  The veteran submitted a March 
1987 VA psychiatric treatment record, which noted that the 
veteran should be evaluated for low back pain.  The veteran 
also submitted a statement from his chiropractor, Dr. H., 
which attested that the veteran was suffering from severe 
lower back pain and that he had difficulty standing or 
working for long periods of time.  Dr. H. stated "he has had 
this condition intermittently since 1982."  However, the 
Board notes that Dr. H. relates the veteran's medical history 
as narrated by the veteran and although he asserts that the 
veteran has had a low back condition since 1982, he does not 
specifically relate it to service.  A February 1989 rating 
decision reconsidered the veteran's claim for service 
connection for a back condition and held that no new and 
material evidence had been furnished to establish inception 
of back impairment in service; the December 1987 denial of 
service connection was confirmed.  

Additional evidence was received subsequent to the February 
1989 rating decision.  The veteran submitted a February 1989 
lay statement from his mother, which stated that he continues 
to complain of backaches.  She stated that the veteran had 
been going to see a chiropractor for the past three weeks.  
The chiropractor took an x-ray of the veteran's back and 
found a dislocated disc in the lower part of the back.  She 
asserted that before he left for the Army, the veteran had 
been a very healthy man.  The RO reviewed the aforementioned 
evidence and confirmed the prior denial of entitlement to 
service connection in April 1989.

The veteran also submitted a statement from his sister, which 
was received in October 1990.  She stated that when her 
brother returned from service, in September 1982, he 
complained of backaches.  Additionally, a medical report from 
his chiropractor, Dr. O., was also received in October 1990.  
The veteran had been examined in February 1990 for complaints 
of constant chronic back pain over the entire low back spine 
with tenderness in the right buttock region.  The 
chiropractor asserted that the veteran's condition had 
improved slightly since his 1989 accident.  X-rays were taken 
that revealed abnormal deviation but there was no fracture 
deformity, no osseous pathologies or congenital deformities.   

The veteran presented for a December 1991 regional office 
hearing.  The veteran testified that he had been experiencing 
back problems since 1982 but that he did not mention it at 
that time because he didn't care about anything.  He asserted 
that a chiropractor told him that he had a problem with his 
back, characterized as subluxation.  He visited his first 
chiropractor in January 1989 and received treatment for six 
months.  After he ceased treatment he started feeling pains 
again and went to be re-evaluated by another chiropractor, 
Dr. O.  Dr. O. informed him that his condition was more 
chronic than had previously been diagnosed.  Dr. O. 
determined that the veteran had problems from his neck down 
to his lower back and that his back was slightly slanted.

The veteran also submitted a March 1990 examination report 
conducted by Dr. K., for The State Insurance Fund, regarding 
a January 1989 work-related accident.  The veteran stated 
that as a result of lifting heavy chairs, tables, and grills 
he injured his lower back in the L5-S1 region.  The patient 
also stated that the pain radiated down to his right buttock.  
Pursuant to his complaint, the veteran initiated chiropractic 
care with Dr. H.  Dr. K. reviewed a handwritten August 1989 
x-ray report that stated "no evidence of fracture or 
dislocation is seen.  There is reduced disc space in L5-S1 
region.  There was sacralization of L5 on S1, with bilateral 
fusion.  Minimal scoliosis L5 on L1 right convexity.  Normal 
anterior curve is preserved."  The veteran stated that he 
continued his treatment with Dr. H until about June 1989, but 
discontinued his treatment due to difficulty in establishing 
his worker's compensation claim and arranging for third party 
payment.  He reinitiated his chiropractic care, in February 
1990, with Dr. O.  The veteran related that he experienced 
constant, chronic pain over his entire lumbar spine.  As to 
the radiating buttock pain, he stated that he did experience 
tenderness in the right buttock region but no pain as before. 
Additionally, the veteran asserted that he had begun to 
experience bilateral neck pain. The clinical impression was 
that the objective findings revealed a lumbosacral sprain.  
There was no objective evidence of radiculopathy.  The 
examiner concluded that given the history, as stated by the 
veteran, his current complaints were not clearly causal to 
the January 1989 accident.  The Board notes that although Dr. 
K. confirmed the presence of a current low back disorder, he 
did not relate the veteran's current disorder to his period 
of service.

Post-service chiropractic treatment records do reveal a 
current low back disorder; however, they solely relate the 
history back to 1982 as narrated by the veteran not as 
substantiated by the medical evidence of record.  A May 1992 
statement from Dr. O. was received stating that the veteran 
was receiving treatment for a back condition; he had made 
slow and steady progress in his recovery and that the veteran 
could now return to work on a part-time basis.  A statement 
from Dr. H, dated in March 1989, was received in November 
1995 asserting that he veteran was undergoing chiropractic 
treatment for severe lower back pain and leg pain and that he 
veteran had had this condition since 1982.  His diagnosis was 
lumbosacral  strain with sciatic neuropathy and that the 
condition was chronic.  A January 1996 statement from Dr. O. 
stated that it was his judgment that the veteran had a 
permanent disability and that the veteran claimed he had 
first injured his back while in service.  The veteran "has 
had low back pain and been limited in his ability to perform 
certain types of tasks due to this low back condition since 
his days in the service."  

The veteran attempted to reopen his claim for service 
connection in August 1998.  In an August 1999 rating 
decision, the RO held that new and material evidence adequate 
to reopen the claim for service connection for a back 
disability had not been submitted.  The veteran perfected his 
appeal in March 2000.  He stated that he had been overworked 
during his period of service.  He explained that his position 
as a cook required him to always be lifting heavy things, on 
occasion without any assistance.  

VA treatment records revealed complaints of back pain in May 
2000.  The veteran also received treatment in July 2000. The 
examiner related that, beginning in 1982, the veteran had 
been experiencing pain the lower back, which was mitigated by 
chiropractic visits.  The veteran presented with complaints 
of a stiff lower back  with spasms in the lower paraspinal 
muscles.  The veteran rated his pain as a three or a four on 
a scale of ten.  A CT scan revealed a left femoral disc 
herniation at L4-5 with compression of the L4 nerve root and 
degenerative disc disease at L5-S1 with a small bulge without 
thecal sac or nerve root compression.   The Board notes that 
the July 2000 examiner solely relates the veteran's history 
as narrated by the veteran. 

In a May 2001 statement, Dr. O. asserted that his most recent 
examination of the veteran revealed positive changes of 
vertebral subluxations, positive orthopedic tests, restricted 
range of motion, postural deviations and asymmetry, weight 
bearing imbalance, spinal tenderness and palpable muscle 
spasms.  X-rays showed degenerated discs, osteoarthritic 
changes, as well as deviations from the normal spinal 
curvatures.  The veteran also presented subjective complaints 
of lower back and neck pain and discomfort.  

In July 2002, the RO held that the veteran had submitted new 
and material evidence and then addressed the claim for 
service connection on the merits.  The RO held that new and 
material evidence had been submitted but upheld the previous 
denial of service connection for a low back disorder.

The veteran presented for a February 2003 Board hearing.  The 
veteran testified that there is no record of an in service 
injury, rather he claimed that his current disorder was due 
to being overworked, through cooking and lifting.  The 
veteran also asserted that he did not have any problems with 
his back while in service, rather they started about three 
months after his release from service.  The veteran asserted 
that he believes his current back disorder is related to 
service because shortly after he left service he began 
experiencing a slight discomfort in his back.  In July 2003, 
the Board held that new and material evidence had been 
submitted and that the claim for service connection for a low 
back disorder was reopened and remanded the matter for 
further development.  

The veteran submitted his post-service radiology reports.  A 
November 1996 report revealed that the lumbosacral spine 
showed a straightening of the lumbar column.  A July 2000 x-
ray report revealed a left femoral disc herniation at L4-5 
with compression of the L4 nerve root and degenerative disc 
disease at L5-S1 with a small bulge without thecal sac or 
nerve root compression.  A June 2001 report showed left 
foraminal and extra foraminal disc protrusion at the L4-5 
level, which may be compressing or contacting the exiting 
left L4 nerve root.  There was no interval change when 
compared with the July 2000 x-ray.

The veteran reported for an August 2004 VA spine examination.  
The examiner reviewed the medical evidence of record and 
examined the veteran.  His diagnosis was degenerative disc 
disease of the lumbosacral spine and herniated nucleus 
pulposus at L4-S1 level.  The examiner's opinion was that the 
veteran's "spinal condition is related to work-related 
trauma in 1989 and therefore is not service connected."

In December 2004, the veteran submitted an additional 
statement from Dr. O.  He asserted that the presence of 
degenerative hypertrophic osteoarthritis was present from 
1990 through 2001.   The diagnosis was that the veteran 
sustained sprains to his lumbar spine and that these sprains 
are accompanied by ligamentous instability, myofascitis, and 
localized evidence of nerve root irritation.  There were 
interosseous disc relationships of the lumbar spine and that 
the veteran's injuries were permanent in nature.  The 
prognosis was that due to the structural weakness of the 
lumbar spine, traumatically induced, and the neurological 
defects manifested, it was apparent that the veteran's 
symptoms were going to be recurrent and that he could expect 
intermediate exacerbations of pain and stiffness in the 
lumbar region.   

In a December 2004 statement, the veteran asserted that in 
March 1982 he presented to the Army base hospital with 
complaints of being overworked and that he was stressed and 
anxious, that therefore, his condition is a delayed onset low 
back condition.  


Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).


Analysis

The Board finds that the medical evidence of records does not 
support the veteran's contention that his low back disorder 
is related to his period of service.  

The medical evidence of record does not show a complaint of 
low back pain until the September 1986 VA examination.  At 
that time, the veteran solely stated that he was experiencing 
low back pain; there was no assertion by the veteran that it 
was related to service nor did the examiner conclude that the 
low back pain was related to service.  Additionally, the 
veteran did not begin seeking treatment for a low back 
disorder until after he initiated a worker's compensation 
complaint for an injury sustained in January 1989.  The Board 
acknowledges that both Dr. H. and Dr. O. relate that the 
veteran's disorder has been present since 1982.  However, the 
Board notes that these assertions are not based on the 
medical evidence of record, rather they are based on the 
veteran's narrative of his medical history.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account is of no probative value.  
See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Additionally, post-
service VA treatment records do not relate the veteran's 
current disorder to his period of service.  The Board also 
notes that the veteran testified at a February 2003 Board 
hearing that there was no specific in-service injury to his 
lower back, rather that his current condition is due to being 
overworked while in service.  Although the veteran testified 
that he began experiencing back problems within a couple of 
months after service, the medical evidence of record does not 
substantiate this assertion.  His first complaint of low back 
pain was in September 1986, four years after his period of 
service.  Finally, August 2004 examiner specifically asserted 
that the veteran's current low back disorder was not service 
connected, rather it was related to work-related trauma in 
1989. No medical opinion or other competent medical evidence 
to the contrary to support the veteran's assertions has been 
submitted.

Following review of the aforementioned medical evidence, the 
Board finds that the veteran does not have a current low back 
disorder, which had its onset in service or is otherwise 
related thereto.  The Board has also considered the veteran's 
assertions regarding his claim.  However, it does not appear 
that the veteran is medically trained to offer any opinion as 
to causation.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 
494-495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

As the preponderance of the evidence establishes that the 
veteran does not have a low back disorder related to his 
period of military service, the claim of service connection 
must be denied.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a low back disorder is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


